1    GARY Y. LEUNG (Cal. Bar No. 302928)
     Email: leungg@sec.gov
2    LYNN M. DEAN (Cal. Bar No. 205562)
     Email: deanl@sec.gov
3
     Attorneys for Plaintiff
4    Securities and Exchange Commission
     Michele Wein Layne, Regional Director
5    Amy Jane Longo, Regional Trial Counsel
     444 S. Flower Street, Suite 900
6    Los Angeles, California 90071
     Telephone: (323) 965-3998
7    Facsimile: (213) 443-1904
8
9
10                        UNITED STATES DISTRICT COURT
11                      CENTRAL DISTRICT OF CALIFORNIA
12                                 Western Division
13
14   SECURITIES AND EXCHANGE                  Case No. 2:17-cv-00897-CBM-RAO
15   COMMISSION,
                                              FINAL JUDGMENT AS TO
16               Plaintiff,                   DEFENDANT THOMAS MILLER
                                              ONLY [ 192]
17         vs.
18   THOMAS MILLER and WILLIAM
     LIANG,
19
20               Defendants.

21
22
23
24
25
26
27
28
1            FINAL JUDGMENT AS TO DEFENDANT THOMAS MILLER
2          The Securities and Exchange Commission having filed a Complaint and
3    Defendant Thomas Miller having entered a general appearance; consented to the
4    Court’s jurisdiction over Defendant and the subject matter of this action; consented to
5    entry of this Final Judgment without admitting or denying the allegations of the
6    Complaint (except as to jurisdiction and except as otherwise provided herein in
7    paragraph VI); waived findings of fact and conclusions of law; and waived any right
8    to appeal from this Final Judgment:
9                                              I.
10         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
11   permanently restrained and enjoined from violating Rule 13a-14 of the Securities
12   Exchange Act of 1934 (“Exchange Act,”) 17 C.F.R. § 240.13a-14, by certifying a
13   periodic report containing false statements filed by an issuer in accordance with
14   Exchange Act Section 13(a).
15         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
16   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
17   binds the following who receive actual notice of this Final Judgment by personal
18   service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
19   attorneys; and (b) other persons in active concert or participation with Defendant or
20   with anyone described in (a).
21                                             II.
22         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
23   Defendant is permanently restrained and enjoined from violating Section 13(b)(5) of
24   the Exchange Act, 15 U.S.C. § 78m(b)(5) and Rule 13b2-1 thereunder, 17 C.F.R. §
25   240.13b2-1, by knowingly circumventing or knowingly failing to implement a system
26   of accounting controls or by knowingly falsifying any book, record, or account, of
27   such issuer.
28

                                                1
1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
2    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
3    binds the following who receive actual notice of this Final Judgment by personal
4    service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
5    attorneys; and (b) other persons in active concert or participation with Defendant or
6    with anyone described in (a).
7                                               III.
8          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
9    Defendant is permanently restrained and enjoined from aiding and abetting any
10   violation of Sections 13(b)(2)(A) and 13(b)(2)(B) of the Exchange Act of the
11   Exchange Act, 15 U.S.C. §§ 78m(b)(2)(A) and (B), by knowingly or recklessly
12   providing substantial assistance to an issuer in:
13         1)     failing to make and keep books, records, and accounts, which, in
14   reasonable detail, accurately and fairly reflect the transactions and dispositions of the
15   assets of the issuer; or
16         2)     failing to devise and maintain a system of internal accounting controls
17   sufficient to provide reasonable assurances that transactions are recorded as necessary
18   to permit preparation of financial statements in conformity with generally accepted
19   accounting principles or any other criteria applicable to such statements, and to
20   maintain accountability for assets.
21         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
22   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
23   binds the following who receive actual notice of this Final Judgment by personal
24   service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
25   attorneys; and (b) other persons in active concert or participation with Defendant or
26   with anyone described in (a).
27
28

                                                 2
1                                              IV.
2          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
3    shall pay a civil penalty in the amount of $55,000 to the Securities and Exchange
4    Commission pursuant to Section 21(d)(3) of the Exchange Act, 15 U.S.C. § 78u(d).
5    Defendant shall make this payment within 14 days after entry of this Final Judgment.
6          Defendant may transmit payment electronically to the Commission, which will
7    provide detailed ACH transfer/Fedwire instructions upon request. Payment may also
8    be made directly from a bank account via Pay.gov through the SEC website at
9    http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified
10   check, bank cashier’s check, or United States postal money order payable to the
11   Securities and Exchange Commission, which shall be delivered or mailed to
12         Enterprise Services Center
           Accounts Receivable Branch
13
           6500 South MacArthur Boulevard
14         Oklahoma City, OK 73169
15   and shall be accompanied by a letter identifying the case title, civil action number,
16   and name of this Court; Thomas Miller as a defendant in this action; and specifying
17   that payment is made pursuant to this Final Judgment.
18         Defendant shall simultaneously transmit photocopies of evidence of payment
19   and case identifying information to the Commission’s counsel in this action. By
20   making this payment, Defendant relinquishes all legal and equitable right, title, and
21   interest in such funds and no part of the funds shall be returned to Defendant. The
22   Commission shall send the funds paid pursuant to this Final Judgment to the United
23   States Treasury. Defendant shall pay post-judgment interest on any delinquent
24   amounts pursuant to 28 USC § 1961.
25
26
27
28

                                                3
1                                                V.
2           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the
3    Consent is incorporated herein with the same force and effect as if fully set forth
4    herein, and that Defendant shall comply with all of the undertakings and agreements
5    set forth therein.
6                                               VI.
7           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for
8    purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code,
9    11 U.S.C. §523, the allegations in the complaint are true and admitted by Defendant,
10   and further, any debt for disgorgement, prejudgment interest, civil penalty or other
11   amounts due by Defendant under this Final Judgment or any other judgment, order,
12   consent order, decree or settlement agreement entered in connection with this
13   proceeding, is a debt for the violation by Defendant of the federal securities laws or
14   any regulation or order issued under such laws, as set forth in Section 523(a)(19) of
15   the Bankruptcy Code, 11 U.S.C. §523(a)(19).
16                                              VII.
17          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
18   shall retain jurisdiction of this matter for the purposes of enforcing the terms of this
19   Final Judgment.
20                                              IX.
21          There being no just reason for delay, pursuant to Rule 54(b) of the Federal
22   Rules of Civil Procedure, the Clerk is ordered to enter this Final Judgment forthwith
23   and without further notice.
24
25   Dated: February 14, 2019
26                                           ____________________________________
                                             HON. CONSUELO B. MARSHALL
27
                                             UNITED STATES DISTRICT JUDGE
28

                                                 4
